 In the MatterofHORTON MANUFACTURINGCOMPANYandUNITEDELECTRICAL&RADIO WORKERS OF AMERICA,LOCAL 904Case No. R-606Mr. Walter Chelf,for the Board.Barrett, Barrett c McNagny,byMr. Phil M. McNagny,of FortWayne, Ind., for the Company.Mr. Julius EmspakandMr. James J. Matles,of New York City,for the United.Mr. H. T. HamiltonandMr. C. F. MacDonald,ofWashington,D. C., for the I. A. 'M.Mr. Walter T. Nolte,of counsel to the Board.DIRECTION OF ELECTIONMarch 16, 1938The National Labor Relations Board, having found that a ques-tion affecting commerce has arisen concerning the representationof employees of Horton Manufacturing Company, Fort Wayne, In-diana, and that all employees of the Company at its Fort Wayne,Indiana, plant, exclusive of executives, clerical employees, foremen,assistant foremen, and' all other employees engaged in a supervisorycapacity, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act, 49 Stat. 449, and acting pursuant to the powervested in it, by Section 9 (c) of said Act, and pursuant to Article III,Section 8, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, herebyDIRECTS that, as a part of its investigation to ascertain representa-tives for the purposes of collective bargaining with Horton Manu-facturing Company, an election by secret ballot shall be conductedwithin a period of fifteen (15) days from the date of this Direction,ofElection, under the direction and supervision of the Regional Di-rector for the Eleventh Region, acting in this matter as the agentof the National Labor Relations Board and subject to Article III,Section 9, of said Rules and Regulations, among all employees ofHorton Manufacturing Company at its Fort Wayne, Indiana, plantas of October 31, 1937, exclusive of executives, clerical employees,foremen, assistant foremen, and all other employees engaged in a2 DECISIONS AND ORDERSsupervisory capacity, to determine whether they desire to be repre-sented by United Electrical, Radio and MachineWorkers ofAmerica, Local No. 904,1 or by International Association of Ma-chinists for the purposes of collective bargaining, or by neither.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONMarch 2871938On March 16, 1938, the National Labor Relations Board, hereincalled the Board, issued a Direction of Election in the, above-entitledproceeding.The Direction of Election provides for an election bysecret ballot "among all employees of Horton Manufacturing Com-pany at its Fort Wayne, Indiana, plant as of October 31, 1937,to determine whether they desire to be represented by United Elec-trical,Radio and Machine Workers of America, Local No. 904, orby International Association of Machinists for the purposes of collec-tive bargaining, or by neither."All of the parties to the proceeding having joined in requesting'the substitution of "on the payroll for the week ending October 29,1.937," for "as of October 31, 1937," and the International Association-ofMachinists having requested'the addition of "Local No. 1561" toits designation,- the Board hereby amends the Direction of Electionissued on March 16, 1938, by striking therefrom the words, "as ofOctober 31, 1937," and substituting therefor the words, "on the pay-roll for the week ending October 29, 1937," and by adding the words,",Local-No. 1561," immediately following the words, "InternationalAssociation of Machinists."3The Board'sorder directing investigation and hearing erroneously designated UnitedElectrical,Radio and Machine Workers of America, Local No. 904, as United Electrical.&Radio Workers of America,Local 904.